Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-12 (Invention I) are drawn to a method for calculating capacitance during manufacturing of a display device, comprising: measuring plurality of capacitances using a capacitance measuring device; calculating a plurality of deposition coefficients for the deposition parameter, exposure coefficients for the exposure parameter, and etching coefficients for the etching parameter, corresponding to each capacitance measurement; calculating a corrected deposition coefficient, a corrected exposure coefficient, and a corrected etching coefficient.

Claims 13-18 (Invention II) are drawn to a method for calculating thickness of a substrate during manufacturing of a display device, comprising: measuring plurality of thickness measurements using a thickness measuring device; calculating a plurality of cleaning coefficients for the cleaning parameter, coating coefficients for the coating parameter, and drying coefficients for the drying parameter, corresponding to each thickness measurement; calculating a corrected cleaning coefficient, a corrected coating coefficient, and a corrected drying coefficient.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable (MPEP § 806.05(d)).  The inventions are distinct, each from the other because of the following reasons:
In the instant case, 
(1) the subcombination of Invention I does not require the particulars of the subcombination of invention II, and 
(2) the subcombination of Invention II has utility by itself.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a)       the inventions have acquired a separate status in the art in view of their different classification;
b)       the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c)       the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d)       the prior art applicable to one invention would not likely be applicable to another invention:
e)       the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

/ASM FAKHRUDDIN/
Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863